Per Curiam.
Judgment and order unanimously reversed upon, the law, with thirty dollars costs to plaintiff, and motion denied.
Plaintiff, a passenger on a steamship owned by the defendant, was injured on May 1, 1940, while en route from Italy to New York. She was coming to this country for permanent residence and has been a resident of New York since debarkation. Defendant is a foreign corporation which operated ships for the carriage of freight and passengers on regular schedule between New York and Italy. The New York office solicited and arranged for such traffic and provided for necessary servicing of the company’s ships while in the port of New York. Since June 10, 1940, the New York office has continued its activities in so far as possible, but its steamship service is temporarily suspended. Under those circumstances the. court below had jurisdiction of the subject-matter, and the exercise of such jurisdiction would not impose an unreasonable burden upon foreign commerce. (International Milling Co. v. Columbia Transportation Co., 292 U. S. 511; Karim v. All States Freight, Inc., 176 Misc. 155.) Matter of Baltimore Mail Steamship Co. v. Fawcett (269 N. Y. 379) is not controlling. There the defendant company merely maintained a bank account and perhaps solicited traffic or freight in New York. Otherwise, it had no property and engaged in no activity in this State. Its ships did not enter any port in New York and the accident occurred while the steamship was lying at a pier in Norfolk, Va. No opinion.
All concur. Present — Lewis, Smith and Steinbrink, JJ.